lJl

\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-00321-.JLR Document 135 Filed 11/12/18 Page 1 01‘4

THE HONORABLE JAl\/[ES L. ROBART

lN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
SRC LABS LLC and SAINT REGIS
MOHAWK TRIBE,
Case No. 2:18-cv-00321-JLR
Plaintiffs,
' SITPULATI()N AND
v. ORDER TO MODIFY CLAIl\/I
CONSTRUCTION SCHEDULE
l\/IICROSOFT CORPORATION,
NOTE ON MOTION CALENDAR:
Defendant. NOVEMBER 13, 2018

 

 

 

 

Defendant Microsoft Corporation (“Microsoft”) submits this stipulation to request
the following modification to the Court’s l\/linute Order Setting Trial Dates and Related Dates
entered on May 22, 2018 (Dkt. No. 94), Whioh Was previously modified by the Stipulations
and Orders to Modify Claim Construction Schedule entered on August 31, 2018, October 23,
2018, and October 31, 2018 (Dkt. Nos. 112, 122, and 127).

 

 

Event Current Deadline v Modified Deadline

 

Responsive claim construction briefs 11/16/2018 11/20/2018

 

 

 

 

Good cause exists for this brief extension because Microsoft’s lead counsel is now

unexpectedly required to address additional issues in a final hearing before the Patent Trial

STIPULATION AND [PROPOSED] ORDER TO l\/IODTFY

CLAll\/I CONSTRUCTION SCHEDULE LAW OFFICES
cALFo EAKES & 0sTR0vs1w PLLC
1301 SECOND AVENUE, SUITE 2800

Case No. 2:18-cv-00321-ILR sEATrLE, WAsHiNGToN 93101_3303
TEL (206) 407-2200 FAX (:06) 407-2224

 

 

 

10
ll
12
13
14
15
16
17
18
19
20
21
22
~ 23
24
25
26

Case 2118-cv-00321-JLR Document 135 Filed 11/12/18 Page 2 01°4

and Appeal Board (“PTA ”) for an unrelated matter involving three patents this Friday,
November 16, 2018. The proposed modifications do not change the date of the Markman
hearing and Will not require modifying any other deadlines set forth in the Court’s Orders.

Plaintiffs have agreed to the requested extension to accommodate Microsoft’s lead counsel’s

 

 

Schedule.

Stipulated and agreed to this 12th day of November, 2018.

s/Patricz`a A. Eakes

Patricia A. Eakes, WSBA #18888

Emily D. PoWell, WSBA #49351
CALFO EAKES & OSTROVSKY PLLC
1301 Second Avenue, Suite 2800

Seattle, WA 98101

Tel: (206) 407-2200

Fax: (206) 407-2224

Email: pattye@calfoeal<es.com

Email: emilyp@calfoeal<es.com

David E. Killough, WSBA #40185
1 Microsoft Way

Redmond, WA 98052

Tel: (425) 703-8865

Email: davkill@rnicrosoft.com

Richard A. Cederoth (admitted pro hac vice)
Nathaniel C. Love (admitted pro hac vice)
SIDLEY AUSTIN LLP

One South Dearborn '

Chicago, lL 60603

Tel: (312) 853-7000

Email: rcederoth@sidley.com

Email: nlove@sidley.com

/s/ MarkA. Grl`ffin

Mark A. Griffin, WSBA #16296
Karin B. SWope, WSBA #24015
1201 Third Avenue, Suite 3200
Seattle, WA 98101

Phone: (206) 623-1900

Fax: (206) 623-3384
mgriffin@kellerrohrback.com
kswope@l<ellerrohrback.com

SHORE CHAN DEPUMPO LLP
Michael W. Shore (Pro Hac Vice)
Alfonso G. Chan (Pro Hac Vice)
Christopher Evans (Pro Hac Vice)
Ari B. Rafilson (Pro Hac Vice)
Paul T. Beeler (Pro Hac Vice)
901 Main Street, Suite 3300
Dallas, Texas 75202

Phone: (214) 593-9110

Fax: (214) 593-9111
mshore@shorechan.corn
achan@shorechan.com
cevans@shorechan.com
arafilson@shorechan.com
pbeeler@shorechan.com

Attorneys for Plaz`nti]jfs‘ SRC Labs, LLC &
Saz`nt Regz`s Mohawk Tribe b

STIPULATION AND [PROPOSED] ORDER TO MODIFY

CLAIM CONSTRUCTION SCHEDULE - 2

Case No. 2:18-cv-00321-ILR

LAW OFFlCES
CALFO EAKES & OSTROVSKY PLLC
1301 SECOND AVENUE, SUITE 2800
SEATTLE, WASHINGTON 98101-3808
TEL (206) 407-2200 FAX (206) 407-2214

 

 

 

10
11
12

14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-00321-JI;R Document 135 Filed 11/12/18 Page 3 of 4

loseph A. Micallef (adrnitted pro hac vice)
Scott M. Border (admitted pro hac vice)
SIDLEY AUSTIN LLP

1501 K Street, N.W.
vWashington, DC 20005

Tel: (202) 736-8000

Email: jmicallef@sidley.com

Email: sborder@sidley.com

Attorneysfor Defendam' lwicrosoft
Corporatz'on

PURSUANT TO STIPULATION, IT lS SO

GRDERED.

DATED;NQ\/wv\bw 13 ?.c>\s 0 -€` M
_.*¢w~ .

 

The H

 

norable JAMES L. ROBART

U.S. DlSTRlCT JUDGE

STT_PULATION AND [PROPOSED] ORDER TO MOD[FY
CLAIl\/l CONSTRUCTlON SCHEDULE - 3

Case No. 2:18-cv-00321-ILR

LAW OFFICES
CALFO EAKES & OSTROVSKY PLLC
1301 SECOND AVENUE, SUITE 2800
SEA’I'!`LE, WASI-[U\lGTON 98101~3808
TEL (206) 407-2200 FAX (206) 407-2224

 

 

 

